FILED ELECTRONICALLY


                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION (at Frankfort)

                                  Civil No. 3:20-cv-00044-GFVT

LUCY ALEXANDER, et al                                                                     PLAINTIFFS

VS.
                                     ANSWER OF DEFENDANTS
                                      THOMAS B. MILLER AND
                                         TAMMY WATTS


THOMAS B. MILLER, et al                                                                  DEFENDANTS


                                             **********



       Come the Defendants, Thomas B. Miller and Tammy Watts, by counsel, and for its

Answer to the Plaintiffs’ Complaint herein, states as follows:

       1. Defendant is without sufficient information to determine the truth or falsity of the

allegations in paragraphs 1, 3, 4, 10, 11, 12, 13, 14, 17, 18, 20, 21, 29, 35, 37, 38, 39, 40, 41, 43,

44, 45, 46, 47, 48, 57, 58,59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 74, 75, 76, 77,

78, 79, 80, 81, 82, 83, 84, 85, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97, 98, 99, 100, 101, 102,

103, 104, 105, 106, 107, 108, 109, 110, 111, 112, 113, 114, 115, 116, 117, 118, 119, 120, 121,

122, 123, 124, 125, 126, 127, 128, 129, 130, 131, 132, 133, 134, 135, 136, 137, 139, 140, 141,

142, 143, 144, 146, 147, 148, 149, 150, 151, 152, 153, 154, 155, 156, 157, 158, 159, 160, 161,

162, 163, 164, 165, 166, 167, 168, 169, 170, 171, 172, 173, 174, 175, 176, 177, 178, 179, 180,

181, 182, 183, 184, 185, 186, 187, 188, 189, 190, 191, 192, 193, 194, 195, 196, 197, 198, 199,
200, 201, 202, 203, 204, 205, 206, 207, 208, 209, 210, 211, 212, 213, 214, 215, 216, 217, 218,

226, and 227 of the Complaint and therefore denies the same;

       2. Defendant denies the allegations contained in paragraphs 2, 5, 6, 7, 8, 9, 26, 33, 34,

36, 42, 49, 50, 51, 52, 54, 55, 56, 138, 145, 219, 220, 221, 222, 223, 224, 225, 228, and 229 of

the Complaint;

       3. Defendant admits the allegations contained in paragraphs 19, 22, 23, 24, 25, 27, 28,

30, 31, 32, 53, of the Complaint;

       4. Defendant admits the allegations contained in paragraphs 15 and 16 except to the

extent they allege that DOR did not provide required due process;

       5. Plaintiffs’ Complaint fails to state a claim upon which relief may be granted;

       6. Plaintiffs have failed to exhaust administrative remedies;

       7. The Court lacks subject matter jurisdiction to hear the Plaintiffs’ claims;

       8. The Department of Revenue has sufficient statutory authority under KRS 45.237, KRS

45.238, KRS 45.241 and other statutes to accept and collect the debts which are subject of this

action and the Department of Revenue has complied with these statutes in its acceptance and

collection of these debts;

       9. The Department of Revenue has complied with all statutory and regulatory

requirements in its collections activities related to the debts which are the subject of this

action, including providing notice and the opportunity to be heard when appropriate;

       10. The Department of Revenue is entitled to rely upon the information provided to it

by the University of Kentucky regarding the existence, finality and liquidated nature of the

debts certified to it by the University;
       11. The Department of Revenue has added and collected interest and collection costs

and fees in compliance with its statutory mandate to do so;

       12. The Plaintiffs do not meet the requirements of CR 23.01 and 23.02 for Certification

as a Class Action;

       13. Certification as a Class Action is precluded by KRS 134.580;

       14. The statutes upon which the Defendants rely to refer and collect the debts which are

the subject of this action, including KRS 45.237, 45.238, 45.241 and others do not violate the

Kentucky Constitution or the Unites States Constitution;

       15. The Plaintiffs’ claims are barred by sovereign immunity;

       16. The Department of Revenue promulgated 103 KAR 1:070 to confirm the right of a

debtor to a 13B hearing before the agency referring the debt to the Department; the requested

relief of an injunction against the Department is contrary to the statute and regulations cited by

Plaintiffs and not capable of resolving the injury claimed by Plaintiffs;

       WHEREFORE, the Defendants, Thomas B. Miller and Tammy Watts, respectfully request

as follows:

       1. The Plaintiffs’ Complaint be dismissed;

       2. Its costs expended herein;

       3. Trial by jury; and

       4. Any and all other proper relief to which it may be entitled.
/s/ R. Campbell Connell____________
R. CAMPBELL CONNELL
FRANK L. DEMPSEY
Commonwealth of Kentucky, Finance and
Administration Cabinet, Department of
Revenue
501 High Street, PO Box 5222
Frankfort, Kentucky 40602-5222
(502) 564-4921 ex. 4404
rcconnell@ky.gov
